DLD-284                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1910
                                       ___________

                                   JEREMY E. LEWIS,
                                               Appellant

                                             v.

                            WARDEN LEWISBURG USP
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-18-cv-00758)
                     District Judge: Honorable Richard P. Conaboy
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     August 9, 2018

              Before: JORDAN, SHWARTZ and KRAUSE, Circuit Judges

                             (Opinion filed August 22, 2018)
                                     ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Jeremy Lewis appeals the District Court’s order dismissing his

petition under 28 U.S.C. § 2241. We have jurisdiction over this appeal pursuant to 28

U.S.C. § 1291. We exercise plenary review over the District Court’s legal conclusions.

See Cradle v. United States ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002) (per curiam).

For the reasons detailed below, we will summarily affirm the District Court’s judgment.

See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       In 2009, Lewis pleaded guilty in the United States District Court for the Southern

District of Ohio to armed bank robbery with forced accompaniment in violation of 18

U.S.C. § 2113 and discharge of a firearm during a crime of violence in violation of 18

U.S.C. § 924(c). The District Court sentenced Lewis to a total term of 24 years’

imprisonment, with 14 years attributable to the bank-robbery conviction. See Cr. A. No.

08-cr-00175. Lewis filed a direct appeal, which the Sixth Circuit dismissed as untimely.

See C.A. No. 10-3911. Lewis subsequently filed a motion under 28 U.S.C. § 2255. The

District Court denied the motion, and the Sixth Circuit denied his request for a certificate

of appealability. See C.A. No. 11-4110. Since then, Lewis has vigorously contested his

criminal judgment in the Southern District of Ohio and the Sixth Circuit, to no avail. In

April 2018, after denying what it calculated as Lewis’s 18th motion for relief from

judgment, the District Court enjoined Lewis from filing further motions attacking his

judgment. See D.C. dkt. #313.

       In April 2018, Lewis filed a petition under 28 U.S.C. § 2241 in the Middle District

of Pennsylvania. Relying on the Supreme Court’s decision in Whitfield v. United States,

                                                2
135 S. Ct. 785 (2015), Lewis claimed that he was actually innocent of violating

§ 2113(e). The District Court dismissed Lewis’s petition, ruling that he could raise this

claim only, if at all, in a motion under 28 U.S.C. § 2255. Lewis filed a timely notice of

appeal.

       We agree with the District Court’s analysis of this case. “Motions pursuant to 28

U.S.C. § 2255 are the presumptive means by which federal prisoners can challenge their

convictions or sentences[.]” Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002).

As we have explained, “under the explicit terms of 28 U.S.C. § 2255, unless a § 2255

motion would be ‘inadequate or ineffective,’ a habeas corpus petition under § 2241

cannot be entertained by the court.” Cradle, 290 F.3d at 538 (quoting § 2255(e)). This

exception is narrow and applies in only rare circumstances. See Bruce v. Warden

Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017). In In re Dorsainvil, 119 F.3d 245,

251-52 (3d Cir. 1997), we recognized that the exception could apply where an

intervening change in the law decriminalized the conduct for which the petitioner had

been convicted.

       Lewis argues that this exception applies here because the change in law wrought

by Whitfield renders him actually innocent of violating § 2113(e). We are not persuaded.

Section 2113(e) establishes enhanced penalties—a ten-year minimum sentence—for

anyone who, in the course of committing or fleeing from a bank robbery (as defined

elsewhere in § 2113), “forces any person to accompany him without the consent of such

person.” In Whitfield, the Supreme Court held that “a bank robber ‘forces [a] person to

accompany him,’ for purposes of § 2113(e), when he forces that person to go somewhere

                                             3
with him, even if the movement occurs entirely within a single building or over a short

distance.” Whitfield, 135 S. Ct. at 789. To show the innocence necessary to proceed

under § 2241, Lewis must establish that it is more likely than not that no reasonable juror

would have found him guilty of violating § 2113(e). See Bousley v. United States, 523
U.S. 614, 623-24 (1998) (discussing the standard to show innocence); see also United

States v. Tyler, 732 F.3d 241, 246 (3d Cir. 2013) (Bousley standard applies to innocence

claims brought under § 2241).

       Lewis cannot make that showing. As he acknowledges, in his plea colloquy, he

admitted to “jump[ing] the bank teller counter” and then “forc[ing] a teller—against her

will—to accompany [him] to a separate area within the bank where additional cash was

kept in a locked safe.” S.D. Ohio Cr. A. No. 08-cr-00175 dkt. #168 at pg. 3. Lewis has

presented no evidence to challenge this factual account, which falls squarely within the

scope of § 2113(e) as defined by Whitfield. See Whitfield, 135 S. Ct. at 788 (providing,

as one example of “accompanying someone over a relatively short distance,” going “from

one area within a bank to the vault” (quotation marks omitted)); see also Blackledge v.

Allison, 431 U.S. 63, 74 (1977) (“Solemn declarations in open court carry a strong

presumption of verity.”).

       Accordingly, we will summarily affirm the District Court’s judgment.




                                             4